Citation Nr: 0502067	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-06 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the pubic symphysis, currently evaluated as 
noncompensable prior to January 3, 2002 and 10 percent 
disabling thereafter.

2.  Entitlement to an increased (compensable) rating for 
residuals of contusion of the right kidney.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for scars and burr 
holes of the head.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left shoulder 
injury.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a head 
injury.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for weakness of the 
legs.

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from March 1963 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, a December 2000 
rating decision denied increased (compensable) ratings for 
service-connected residuals of right kidney contusion and 
fracture of the pubic bone.  A March 2002 rating decision 
declined to reopen claims for service connection for 
residuals of scars burr holes of the head, left shoulder 
injury, head injury, weakness of the legs and a neck injury.  
In March 2002, the RO increased the evaluation for residuals 
of pubic bone fracture to 10 percent disabling effective 
January 3, 2002.  The Board has rephrased this issue on the 
title page to reflect that a staged rating is in effect.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing and to 
render a final determination in this case.  38 U.S.C.A. 
§§ 7101(c), 7102 (West 2002).  

The Board notes that the veteran has presented private 
medical opinion attributing disability of the lumbar and 
cervical spines to two separate in-service automobile 
accidents.  To the extent that the veteran claims that the 
injuries resulted from his June 1963 injury, these claims are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
and his representative if further action is required on their 
part.  


REMAND

The veteran seeks entitlement to service connection for 
disabilities incurred during an August 17, 1963 automobile 
accident.  An unappealed RO administrative decision, dated 
June 1964, held that the veteran's status as absent without 
leave (AWOL) at the time of the accident renders the injuries 
as not incurred in line of duty for VA compensation purposes.  
The veteran recently testified that he was in the process 
appealing his line-of-duty determination with the U.S. Air 
Force.  The Board must defer consideration of the claim at 
this time in order obtain all documents associated with the 
veteran's past and current attempts to change his line-of-
duty determination.  

The VA must obtain its own clinic records of treatment of a 
claimant where such records may be pertinent to the claim on 
appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The 
RO was unable to find the veteran as registered for treatment 
in VA facilities in either Charleston or Columbia, South 
Carolina.  However, a VA examiner in September 2000 was able 
review results from an intravenous pyelogram (IVP) performed 
in 1999, presumably through electronic records.  The RO must 
make additional attempts to obtain the veteran's VA clinic 
records that appear to exist.

Upon the receipt of any additional records, the RO should 
schedule the veteran for orthopedic examination in order to 
determine the current nature and severity of his residuals of 
fracture of the pubic symphysis, to include opinion as to 
whether additional functional limitations result from 
weakened movement against varying resistance, excess 
fatigability with use, incoordination, painful motion, pain 
with use increased usage, or incoordination.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  Furthermore, the 
Board notes that a July 1999 private examination report 
attributed the veteran's complaint of urinary obstruction and 
frequent urination to bladder spasms resulting from his 
service connected bladder injury.  The Board requires VA 
genitourinary examination, based upon review of the claims 
folder, in order to assess the current nature and severity of 
the veteran's residuals of contusion of the right kidney.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should send the veteran a letter 
that specifically advises him of the 
following:

a) the applicable criteria for 
adjudicating line of duty 
determinations; and

b) to submit any evidence and/or 
information in his possession that he 
believes to be relevant to his claims 
on appeal, to include all documents 
associated with his past and current 
attempts to appeal his line of duty 
determination with the U.S. Air Force.

2.  The RO should contact the veteran to 
clarify his date(s) and location(s) of VA 
treatment, and obtain all records identified 
to include records from the VA facility at 
the Myrtle Beach Air Base.  Associate all 
documents obtained with the claims file.  

3.  The RO should obtain complete clinic 
records from Drs. McCarthy, Newman, McCabe 
and Wilkins as well as Conway Hospital.  
Associate all documents obtained with the 
claims file.  

4.  The RO should contact the Social Security 
Administration (SSA) and request a copy of 
all legal and medical documents associated 
with the veteran's award of disability 
benefits.  Associate all documents obtained 
with the claims file.  

5.  The RO should then schedule the veteran 
for orthopedic examination to determine the 
current nature and severity of his residuals 
of fracture of the symphysis pubis.  The 
examiner should be requested to perform any 
and all tests necessary and the results 
should be included in the examination report.  
The orthopedic examiner should be requested 
to report all orthopedic manifestations of 
the veteran's service connected symphysis 
pubis, to include opinion as to the extent, 
if any, of functional loss of use of any body 
part affected due to pain, incoordination, 
weakness, pain on flare-ups and fatigability 
with use.  If feasible such findings should 
be portrayed in terms of degrees of 
additional loss of motion.  Send the claims 
folder to the examiner for review.  

6.  The veteran should also be afforded 
genitourinary examination with benefit of 
review of the claims folder.  The examiner 
should be requested to review the private 
medical evidence of record showing treatment 
for bladder spasm.  The examiner should be 
requested to report all manifestations of the 
veteran's service connected residuals of 
right kidney contusion, if any.  In so doing, 
the examiner is requested to specifically 
reconcile his/her findings with any 
conflicting evidence of record.

7.  Thereafter, the RO should readjudicate 
the claims on appeal.  If the benefit sought 
on appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified and may furnish 
additional information and evidence while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

